COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

         ORDER AND NOTICE OF INTENT TO DISMISS FOR WANT OF PROSECUTION

Appellate case name:        Daniel W. Booth; Devonae Servance-Booth; Parrish
                            Servance; Shirley Servance and All Other Occupants v.
                            Kondaur Capital Corporation, as Separate Trustee of Matawin
                            Ventures Trust Series 2014-3

Appellate case number:      01-16-00188-CV

Trial court case number:    16-CCV-056463

Trial court:                County Court at Law No. 1 of Fort Bend County

        On March 1, 2016, appellant, Devonae Servance-Booth, proceeding pro se, filed a
notice of appeal in the trial court from the final judgment signed on February 25, 2016, in
this eviction action. Because only the reporter’s record for the indigency hearing had
been filed in this Court, the Clerk of this Court requested that an indigent clerk’s record
be filed. On June 14, 2016, the indigent clerk’s record was filed in this Court attaching
the trial court’s order, signed on March 24, 2016, sustaining the court reporter’s contest
to appellant’s affidavit of indigence. See TEX. R. APP. P. 20.1(e)(1), (i)(4).
       A party claiming indigence for appellate costs may seek review of a trial court’s
order sustaining a contest to her affidavit of indigence by filing a motion challenging the
order, within 10 days of that order, in the appellate court. See TEX. R. APP. P. 20.1(j)(1),
(2). Here, because appellant failed to timely file such a motion, the Clerk of this Court is
directed to mark appellant not indigent for purposes of appellate costs. See id. 20.1(j)(2).
       Accordingly, because appellant has not established indigence, it is ORDERED
that she pay the reporter’s record fee to the reporter and the clerk’s record fee to the trial
clerk and file evidence with the Clerk of this Court of payment, or arrangements to pay
those fees, within 30 days of the date of this order, or this appeal may be dismissed
without further notice. See TEX. R. APP. P. 5, 37.3(b), 37.3(c)(2), 42.3(b), (c).
       It is so ORDERED.
Judge’s signature: /s/ Laura Carter Higley
                   Acting individually
Date: June 21, 2016